Citation Nr: 1140510	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  04-16 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2007 and September 2009, the Board remanded the claims so that certain due process matters could be addressed as well as to develop additional evidence.  

The issue of entitlement to service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has depression due to active service.  


CONCLUSION OF LAW

By extending the benefit of doubt to the Veteran, depression is shown to have been the result of his active service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for depression, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  These statements must be viewed in conjunction with all the evidence of record including the medical evidence.

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that, in essence, he has depression which is attributable to the loss of fellow servicemen and friends who died in a plane crash during his active service.  

As reported by the Board in its January 2007 remand, the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of any psychiatric condition.  Such an evidentiary finding was also made by the Veteran's accredited representative in June 2006 (see Statement of Accredited Representative in Appealed Case), after the representative had an opportunity to review the service treatment records.  The Board does note that the Veteran's service treatment records are not presently associated with the claims file.  

A VA discharge summary dated in February 2001 from the Columbia VA Medical Center (VAMC) shows that the Veteran was admitted into the Jefferson Barracks VAMC in 1986 for depression and in 1988 for alcohol dependence, depression, and bipolar disorder.  

Efforts to obtain the 1986 VAMC records have not been successful.  The 1988 Jefferson Barracks treatment records, however, show that the Veteran was admitted in October, and discharged about three weeks later in November.  The discharge summary shows that he complained of occasional bouts of depression.  The discharge summary included diagnoses of alcohol and nicotine dependency, mixed chemical abuse (in remission), and impulsive immature personality with dis-social features.  

As shown in a June 2000 C&P Social Survey report, the Veteran reported that, while serving in Panama, several friends of his (including a personal friend) had been killed in an airplane crash.  The Board observes that these deaths (of D.M. and J.D.) have been confirmed.  See page five of September 2009 Board remand.  

The report of an October 2007 VA mental disorders examination includes a diagnosis of major depression with intermittent psychotic features.  The Veteran informed the examiner of a plane crash which occurred in 1985 in which his "NCO" (noncommissioned officer) and other people were killed on a flight from Panama, where he was stationed, to Honduras.  The examiner commented that it was likely that alcohol dependence played a role in initiating and sustaining the depression but added that the Veteran had not drunk heavily for a few years.  The examiner seemed to indicate that the Veteran's depression was not related to substance abuse.  The examiner did opine that it was not likely that the Veteran's depression was due to his military service, adding that the plane crash was not sufficient to explain the Veteran's extensive emotional impairment, low self esteem, reliance on others, and auditory hallucinations.  

VA mental health notes, dated in December 2008 and February 2009, show that a social worker provided diagnoses of major depressive disorder, single episode; and alcohol dependence in partial remission.  

In September 2009, the Board remanded this claim so that the Veteran could be afforded a VA examination.  The examiner was to determine the nature and etiology of any currently diagnosed depression.  The examiner was also asked to opine as to the likelihood that the Veteran's depression was the result of his military service, as opposed to being due to some other factor or factors.  The examiner was asked to specifically consider whether any diagnosed depression may be related to the confirmed deaths of friends of the Veteran in January 1985.  

The Veteran underwent a VA mental disorders examination in August 2010.  The Veteran reported having been suffering from chronic depression and anxiety since the in-service plane crash, thinking about it every day.  He added that he was supposed to be on the plane that crashed but that a change of plans, for "unclear reasons," caused his close friends to die instead of himself.  The Veteran did report an increase in alcohol use after losing his friends.  Following examining the Veteran, the examiner rendered diagnoses which included depressive disorder not otherwise specified; history of alcohol use, in remission for three years; and cannabis abuse.  The examiner commented that the Veteran met the criteria for a DSM-IV diagnosis of depressive disorder not otherwise specified.  The examiner added that given the Veteran's multiple problems compounded by his history of isopropanol overdose, cardiorespiratory arrest, and alcohol and cannabis abuse, it was extremely difficult to determine whether some of the issues pertaining to his mood, behavior, and concentration could be due to undiagnosed subtle brain damage.  Additional neuropsychological testing was recommended.  The examiner did opine that it was at least as likely as not that the Veteran's depression "could be" related to his reaction to the loss of his beloved friends in the 1985 plane crash while he was on active duty.  

A September 2010 RO deferred rating decision noted that the use of the wording "could be" in the recent August 2010 VA examination essentially made the opinion inadequate.  It was added that the examiner needed to again review the claims file and, accompanied by complete rationale, opine whether there existed "a 50/50% or more probability or less than 50/50% probability that the depression is related to service."

In October 2010 the VA examiner who conducted the August 2010 VA mental disorders examination provided an addendum report.  He noted that

To the best of this writer's knowledge, the [Veteran] does suffer with depressive symptoms related to the loss of his friends in the service.  One could state there is a 50/50% or MORE probability that his depressive symptoms are related to this loss.  However, due to his history of repeated cerebral trauma, and of history of illicit substance use, it is difficult to say how much of his depression is due to the actual traumatic emotional experience, and how much of the depression is due to the lack of oxygen to his brain after overdose, history of other head/brain injuries and other physical insults.  This complicating medical history is why the diagnosis of "depressive disorder NOS" was chosen rather than "major depression."
The physician added that a consult request was sent to neuropsychology for additional evaluation of the Veteran's cognitive and emotional functioning.  He added that

It is possible that [the Veteran] may deserve an even HIGHER percentage of service connected compensation for depression, if it turns out that he does NOT have much cognitive impairment from his history of isopropanol overdose, cardiopulmonary arrest/anoxia, traumatic head injury and substance abuse, and consequently all of his depressive symptoms are emotional in nature.

The Veteran was afforded a VA neuropsychological examination in February 2011 in order to evaluate and examine his cognitive functioning.  A complete medical history was taken, behavioral observations were reported, and several psychiatric tests were conducted.  The examiner did comment at the outset that the testing findings lacked validity in that they likely did not indicate the Veteran's fullest cognitive capacity.  It was added that the Veteran's observed cognitive deficits did not accurately reflect his true cognitive functioning and may represent symptom amplification.  As such, the examining psychologist opined that at this time, from a neuropsychological standpoint, the current findings did not provide valid evidence of neurocognitive impairment on a more likely than not basis.  She added that, overall, from a neuropsychological standpoint, in the absence of valid testing data, the Veteran did not meet formal diagnostic criteria for any DSM-IV-TR cognitive condition diagnosis in the course of the examination.  The examiner closed by reporting that "[n]o cognitive diagnosis on Axis I is warranted at this time."  

After carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection may be granted for the Veteran's current depression.  In summary, for the reasons and bases discussed above, the Board finds that the evidence for and against the claim of service connection for depression are at least in approximate balance.

While the Board acknowledges that a negative nexus opinion was rendered by a psychiatrist in the course of the October 2007 VA examination, a positive opinion was provided by the VA psychiatrist who examined the Veteran in August 2010 (together with the submission of an October 2010 addendum report).  In light of the above, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed depression is related to events occurring during the Veteran's active service and, therefore, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for depression.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


ORDER

Service connection for depression is granted.  


REMAND

Concerning the Veteran's claim seeking entitlement to service connection for bipolar disorder, an April 2005 letter from a VA physician shows that he claimed to have treated the Veteran for bipolar disorder since July 2004.  The doctor added that the Veteran had been seen in the psychiatric department at the VAMC in Columbia, Missouri, since January 2001, and that before that, pursuant to past notes, had been admitted to Jefferson Barracks in St. Louis in 1986 and several times thereafter.  

A June 2005 VA psychiatry resident note includes a diagnosis of "[b]ipolar disorder currently depressed."  

The report of an October 2007 VA mental disorders examination shows that the examiner commented that while bipolar affective disorder was first shown to be diagnosed in 1998, after examining the Veteran, the Veteran did not meet the criteria for a diagnosis of bipolar affective disorder.  VA outpatient psychiatric treatment records, however, dated in August and October 2007, include a diagnosis of bipolar affective disorder.  

In the report of a VA mental disorders examination conducted in August 2010, the examiner commented that he was unable to elicit symptoms directly suggestive of bipolar illness.  

A recent VA outpatient psychiatry resident note, dated in March 2011, includes a diagnosis of bipolar affective disorder, depressive episode.  

Pursuant to the Board's September 2009 remand, in pertinent part, the Veteran was to be afforded a psychiatric examination if medical records showed psychiatric treatment for depression or bipolar disorder.  In its decision above, the Board has granted service connection for depression.  

The VA examiner who conducted the mental disorders examination in August 2010 did not render a diagnosis of bipolar disorder.  While the examiner at that time provided a nexus opinion concerning the Veteran's diagnosed depression, no such opinion was included with regard to bipolar disorder.  Nevertheless, subsequently dated VA psychiatric medical records do include diagnoses of bipolar disorder.  See March 2011 VA psychiatric resident note.  

As a result, a remand is required to afford the Veteran another psychiatric examination.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This examination should seek to determine whether the Veteran currently has bipolar disorder (or had bipolar disorder at any time during the appeal period).  The Veteran filed his claim for service connection for bipolar disorder in February 2003.  Regarding this, the Board notes that in McClain v. Nicholson, 21 Vet App 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  Also, if bipolar disorder is diagnosed on examination, the examiner should attempt to differentiate the Veteran's depression symptoms from those symptoms determined to be associated with his bipolar disorder, to the extent that they overlap.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition (i.e., a personality disorder from a service-connected psychiatric disorder), VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996).)  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination for the purpose of obtaining an opinion as to whether any current ("current" meaning any bipolar disorder shown to have existed at any time since 2003 when the Veteran filed his claim) bipolar disorder is causally or etiologically related to his active service.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  After examining the Veteran and reviewing the claims folder, to include all post service VA and private medical records, the examiner should provide an opinion as to whether any current bipolar disorder shown by the medical evidence to have existed since 2003 is at least as likely as not causally or etiologically related to his active service.

The examiner should attempt to differentiate the Veteran's depression symptoms from those associated with his bipolar disorder (if diagnosed), to the extent that they overlap.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's claim concerning entitlement to service connection for bipolar disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


